1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      KITRICH A. POWELL,                              Case No. 2:06-cv-01264-KJD-DJA
5
            Petitioner,
6                                                     ORDER
            v.
7

8     WILLIAM GITTERE, et al.,
9           Respondents.
10

11

12          In this capital habeas corpus action, the petitioner, Kitrich A. Powell, represented
13   by appointed counsel, filed a second amended habeas petition (ECF No. 105) on
14   February 22, 2021. The respondents were due to respond to the second amended
15   petition by May 24, 2021. See Order entered August 24, 2020 (ECF No. 100) (90 days
16   for response).
17          In the meantime, on April 13, 2021, Powell filed a motion for stay (ECF No. 108),
18   under Ryan v. Gonzales, 568 U.S. 57 (2013), on account of his alleged incompetency.
19   Respondents’ response to that motion is currently due on May 27, 2021. See Order
20   entered April 29, 2021 (ECF No. 113). In view of the nature of that motion, and the fact
21   that Respondents have been under a deadline for their response to the second
22   amended petition, the Court will sua sponte extend the deadline for the motion for stay
23   by 35 days.
24          Also on April 13, 2021, Powell filed a motion for leave of court to file under seal
25   two exhibits in support of his motion for stay, both of which are letters from Powell to his
26   counsel (ECF No. 110). Respondents’ response to that motion is also currently due on
27   May 27, 2021. See id. The Court will sua sponte extend by 15 days the deadline for
28   response to the motion for leave to file the exhibits under seal.
                                                  1
1           On May 24, 2021, Powell filed a motion to suspend the briefing of the second

2    amended habeas petition pending the resolution of the motion for stay (ECF No. 114).

3    Powell’s counsel informs the Court that Respondents do not oppose this motion. In view

4    of the allegation that Powell is currently incompetent, and the pending motion for a stay

5    on that ground, the Court will grant the motion to suspend the briefing of the second

6    amended petition.

7           IT IS THEREFORE ORDERED that Respondents’ Motion to Suspend Briefing

8    Schedule (ECF No. 114) is GRANTED. Respondents’ response to the second amended

9    petition, along with the further briefing of the second amended petition, is suspended

10   pending the resolution of the motion for stay. Deadlines for the response to the second

11   amended petition, and further briefing of the second amended petition, will be reset if

12   and when that becomes necessary.

13          IT IS FURTHER ORDERED that Respondents will have until and including

14   June 11, 2021, to respond to Petitioner’s Motion for Leave to File Under Seal (ECF No.

15   110). Petitioner will have 15 days to file a reply to the response to that motion.

16          IT IS FURTHER ORDERED that Respondents will have until and including

17   July 1, 2021, to respond to Petitioner’s Motion to Stay Capital Habeas Proceedings

18   (ECF No. 108). Petitioner will have 30 days to file a reply to the response to that motion.

19
                       25            May
20          DATED THIS ___ day of ______________________, 2021.
21

22
                                               KENT J. DAWSON,
23                                             UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                  2
